Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 1 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 2 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 3 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 4 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 5 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 6 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 7 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 8 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                     Page 9 of 10
Case 18-35345   Doc 21-2   Filed 03/01/19 Entered 03/01/19 17:14:40   Desc Exhibit
                                    Page 10 of 10
